Motion granted insofar as to dispense with printing the record on appeal and appellant’s points and permitting the appeal to be heard on the *595original record and upon typewritten or mimeographed appellant’s points, upon condition that the petitioner serves one copy of the typewritten or mimeographed appellant’s points upon the Corporation Counsel and flies six copies thereof with this court, together with the original record, on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.